              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




    CRISTINA ANTONIO,                   EDCV 19-882 DSF (KKx)
        Plaintiff,
                                        Order DENYING Plaintiff’s
                  v.                    Motion to Remand (Dkt. 13)
                                        and GRANTING Defendant’s
    PHYSICIANS FOR HEALTHY              Motion to Dismiss (Dkt. 15)
    HOSPITALS, INC. et al.,
        Defendants.



A.     Plaintiff’s Motion to Remand (Dkt. 13)

   Defendant Physicians for Healthy Hospitals, Inc. 1 removed this
state-law employment case based on preemption under Section
301 of the Labor Management Relations Act (LMRA). Defendant
claims that jurisdiction is proper due to the need to interpret the
collective bargaining agreements (CBAs) that cover Plaintiff’s
employment. Plaintiff Cristina Antonio moves to remand. The
Court deems this matter appropriate for decision without oral
argument. See Fed. R. Civ. P. 78; Local Rule 7-15.

   LMRA preemption is analyzed using a two-part test. First, the
court asks “whether a particular right inheres in state law or,
instead, is grounded in a CBA.” Matson v. United Parcel Serv.,

1Defendant does business in the State of California as Hemet Valley Medical
Center and is therefore the sole named defendant. Dkt. 1 (Notice of Removal).
P.2, fn. 1.
Inc., 840 F.3d 1126, 1132 (9th Cir. 2016) (quoting Burnside v.
Kiewit Pac. Corp., 491 F.3d 1053, 1060 (9th Cir. 2007)). If the
claim is founded directly on rights created by a CBA, preemption
is warranted. Caterpillar Inc. v. Williams, 482 U.S. 386, 394
(1987).

   Defendant argues that the right at issue here—a right to
overtime—is grounded in the CBAs, not in state law. Under
California Labor Code § 514, the Labor Code’s ordinary overtime
protections, see Cal. Lab. Code § 510, do not apply to an employee
covered by a valid collective bargaining agreement, provided the
agreement (1) expressly provides for the wages, hours of work,
and working conditions of the employees; (2) provides premium
wage rates for all overtime hours worked; and (3) provides a
regular hourly rate of pay for those employees of not less than 30
percent more than the state minimum wage. Here, both relevant
CBAs meet the requirements of Labor Code § 514. Notice of
Removal, ¶¶ 11-14, Ex. B.

   Because Plaintiff’s right to overtime pay exists solely by virtue
of the CBAs, her overtime claim is preempted by Section 301. See
Curtis v. Irwin Indus., Inc., 913 F.3d 1146, 1153-54 (9th Cir.
2019).

  The Court has subject matter jurisdiction. Plaintiff’s motion to
remand is DENIED.

B.   Defendant’s Motion to Dismiss (Dkt. 15)

    Defendant’s motion to dismiss was noticed for a hearing on July
8, 2019. Opposition was due June 17. No opposition has yet been
filed. The Court deems the lack of opposition to be consent to the
motion. L.R. 7-12; see also Ghazali v. Moran, 46 F.3d 52 (9th Cir.
1995); Brydges v. Lewis, 18 F.3d 651, 652 (9th Cir. 1994).




                                 2
Plaintiff’s Second Amended Complaint is DISMISSED without
prejudice.

     IT IS SO ORDERED.


Date: July 15, 2019              ___________________________
                                 Dale S. Fischer
                                 United States District Judge




                             3
